 

Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of May 18, 2016 (the “Effective Date”) by and between Kyle Guse,
an individual (“Employee”), and Atossa Genetics Inc. a Delaware corporation,
having its principal office at 2300 Eastlake Ave. East, Suite 200, Seattle, WA
98102 (the “Company”, and collectively with Employee referred to herein as the
“Parties,” and individually, as a “Party”).

 

RECITALS

 

Whereas, the Company is engaged in the development of pharmaceuticals to treat
breast conditions including breast cancer;

 

Whereas, Employee desires to be employed by Company and Company desires to
employ the Employee on the terms provided herein;

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the Parties agree as follows:

 

1.             Employment. The Company hereby hires and employs Employee as of
the Effective Date as Chief Financial Officer, General Counsel and Secretary of
the Company and Employee hereby accepts such employment with the Company on the
terms and conditions set forth herein.

 

2.             Term & Position.

 

(a) Employment Term. Employee’s employment will be “at-will,” meaning that
either Employee or the Company can terminate the employment relationship at any
time, with or without Cause, subject to the terms and conditions set forth in
Section 7 of this Agreement. The term of Employee’s employment hereunder is
referred to herein as the “Employment Term.”

 

(b) Position. During the Employment Term, Employee shall be the Chief Financial
Officer, General Counsel and Secretary of the Company.

 

3.             Duties and Responsibilities. Employee shall serve the Company
diligently and faithfully in the performance of his duties on the Company’s
behalf, which shall include duties and responsibilities as the Company may from
time to time reasonably prescribe consistent with the duties and
responsibilities of the Chief Financial Officer, General Counsel and Secretary
of the Company. Employee shall report to the Chief Executive Officer and the
Board of Directors, which shall be responsible for strategy and tactics and for
setting corporate goals during the Employment Term, as and if appropriate.

 

4.             Compensation. For services to be rendered to the Company pursuant
to this Agreement, Employee shall be entitled to receive the following cash and
equity compensation:

 

(a) Base Salary. Employee shall be entitled to an initial base salary of
$364,000 per year, payable biweekly in accordance with the Company’s normal
payroll practices.

 



 

 

 

(b) Annual Bonus. Employee shall be eligible to receive an annual cash
performance bonus in an amount of up to 45% of his then-current base salary,
subject to the achievement of goals established annually prospectively by the
Compensation Committee of the board.

 

(c) Equity. The Company will grant to Employee from time to time options and/or
restricted stock awards as determined by the Compensation Committee of the Board
pursuant to the Company’s 2010 Stock Option and Incentive Plan (the “Plan”).

 

(d) Change in Control. In the event of a Change in Control (as defined below), ,
Employee shall be entitled to receive the severance payments and benefits set
forth in Section 7(b) of this Agreement. For purposes hereof, a “Change in
Control” shall mean:

 

(i) merger or consolidation in which (A) the Company is a constituent party or
(B) a Subsidiary of the Company is a constituent party and the Company issues
shares of its capital stock pursuant to such merger or consolidation, in each
case except any such merger or consolidation involving the Company or a
Subsidiary in which the shares of capital stock of the Company outstanding
immediately prior to such merger or consolidation continue to represent, or are
converted into or exchanged for shares of capital stock that represent,
immediately following such merger or consolidation, at least a majority, by
voting power, of the capital stock of (1) the surviving or resulting corporation
or (2) if the surviving or resulting corporation is a wholly owned subsidiary of
another corporation immediately following such merger or consolidation, the
parent corporation of such surviving or resulting corporation; or

 

(ii) the sale, lease, transfer, exclusive license or other disposition, in a
single transaction or series of related transactions, by the Company or any
Subsidiary of all or substantially all the assets of the Company and its
Subsidiaries taken as a whole, except where such sale, lease, transfer,
exclusive license or other disposition is to a wholly-owned subsidiary of the
Company.

 

5.             Fringe Benefits. During the Employment Term, the Company agrees
to make available the following fringe benefits to Employee in accordance with
the policies and plans adopted by the Company; said fringe benefits shall be no
less favorable to the Employee than those provided to other key employees and
officers of the Company.

 

(a) Expenses. Employee shall be expected to incur various business expenses and
other out-of-pocket expenses customarily incurred by persons holding like
positions, including but not limited to traveling, entertainment and similar
expenses incurred by Employee in the performance of Employee’s services for the
benefit of the Company. Company shall reimburse Employee for all reasonable
business expenses incurred or paid by Employee upon presentation of
documentation reasonably acceptable to the Company and subject to any
reimbursement policy adopted by the Company.

 

(b) Health Insurance. Participation in health, hospitalization, disability,
dental and other insurance plans that the Company may have in effect for other
executives, all of which shall be paid for by the Company with contribution by
the Employee as set for the other executives, as and if appropriate.

 

(c) Vacation. Employee shall be entitled to four weeks of paid vacation per year
for each full year of employment and pro rata for each partial year. Vacation
time not taken during a calendar year is not accrued to the next calendar year.

 



 

 

 

6.             Termination. Either the Company or Employee may terminate
Employee’s employment by the Company, with or without “Cause” or “Good Reason”
(as such terms are defined below), in its or his sole discretion, upon ten (10)
days’ prior written notice of termination or the payment of 10 days’ salary in
lieu of such notice. In addition, Employee’s employment by the Company shall
terminate upon the death or Disability (as defined below) of Employee. For
purposes of this Agreement, in the case of a termination of Employee’s
employment hereunder, the following terms shall have the following meanings:

 

(a) “Good Reason” shall mean the Employee has complied with the Good Reason
Process (as defined below) following the occurrence of any of the following
events: (i) a material diminution in Employee’s responsibilities, authority or
duties at the Company that constitutes a demotion,(ii) a material diminution in
Employee’s base salary (other than a general reduction applicable to all
executive employees of the Company), or (iii) relocation of Employee’s principal
place of work more than 50 miles from the location as of the Effective Date
(each, a “Good Reason Condition”).

 

(b) “Good Reason Process” means that (i) Employee reasonably determines in good
faith that a Good Reason Condition has occurred, (ii) Employee notifies the
Company in writing of the occurrence of the Good Reason Condition within 60 days
after the first occurrence of such condition; (iii) Employee cooperates in good
faith with the Company’s efforts, for a period not less than 30 days following
such notice (the “Cure Period”), to remedy the Good Reason Condition; (iv)
notwithstanding such efforts, the Good Reason Condition continues to exist; and
(v) Employee terminates his employment within 60 days after the end of the Cure
Period. If the Company cures the Good Reason Condition during the Cure Period,
Good Reason will be deemed not to have occurred.

 

(c) “Cause” shall mean: (A) Employee’s willful and repeated failure reasonably
to perform his duties hereunder or to comply with any reasonable and proper
direction given by the Board if such failure of performance or compliance is not
cured within thirty (30) days following receipt by Employee of written notice
from the Company containing a description of such failures and non-compliance
and a demand for immediate cure thereof; (B) Employee being found guilty in a
criminal court of an offense involving moral turpitude; (C) Employee’s
commission of any material act of fraud or theft against the Company; or (D)
Employee’s material violation of any of the material terms, covenants,
representations or warranties contained in this Agreement if such violation is
not cured within thirty (30) days following receipt by Employee of written
notice from the Company containing a description of the violation and a demand
for immediate cure thereof.

 

(d) “Disability” shall mean total and permanent disability as defined in Section
22(e)(3) of the Code.

 

7.              Severance.

 

(a) Termination Absent a Change of Control. Subject to Section 6 hereof, if (i)
the Company terminates the employment of Employee without Cause, or (ii)
Employee terminates his employment for Good Reason, then Employee shall be
entitled to receive all of his accrued and then-unpaid base salary, any bonus
cash compensation earned by Employee through the effective date of termination
(determined at the maximum annual rate for bonus cash compensation provided for
above but on a pro-rated basis for the portion of the fiscal year that shall
have elapsed when the termination occurs). In addition, subject to Employee’s
execution and non-revocation of an agreement containing a release of any and all
legal claims and other termination-related provisions in a form acceptable to
the Company (the “Separation Agreement”), Employee shall be entitled to receive
upon such termination an additional cash payment in the amount of twelve (12)
months of such base salary (the “Severance Payment”). The Company shall pay the
Severance Payment in substantially equal installments over six (6) months (the
“Severance Benefits Period”) in accordance with the Company’s standard payroll
practice, in arrears beginning on the first payroll date that occurs following
the thirtieth (30th) day after the date on which Employee’s employment with the
Company terminates; provided, that prior to such date, the Separation Agreement
becomes effective. Solely for purposes of Section 409A of the Code, each
installment of the Severance Payment will be considered a separate payment.
Additionally, the vesting of outstanding equity and option awards issued to the
Employee shall, concurrent with such termination of service, accelerate with
respect to one-half (50%) of the unvested portion of all outstanding equity and
option awards which shall remain exercisable for the remainder of their term.
Notwithstanding the foregoing, the Company shall not be required to pay any
severance pay for any period following the effective date of termination of
Employee’s employment hereunder if Employee shall have materially violated the
provisions of Sections 3, 8, 10 or 11 of this Agreement and such violation is
not cured within thirty (30) days following receipt of written notice from the
Company containing a description of the violation and a demand for immediate
cure.

 



 

 

 

(b) Change of Control. In the event of a Change of Control, and subject to
Employee’s execution and non-revocation of a Separation Agreement, Employee
shall be entitled to receive two times the Severance Payment (the “Change of
Control Payment”). The Company shall pay the Change of Control Payment within
two business days following the expiration of any application revocation periods
under the Separation Agreement. Additionally, the vesting of all outstanding
equity and option awards issued to the Employee shall, concurrent with the
Change of Control, immediately accelerate so that such awards shall be fully
vested and exercisable.

 

8.              Noncompetition and Non-Solicitation Commitment. Employee hereby
agrees as follows:

 

(a) Agreement Not to Compete. Employee hereby covenants, and agrees that, during
the Employment Term and for a period of six (6) months thereafter (the
“Non-Compete Period”), he shall not within the United States directly or
indirectly in any manner or capacity (whether alone or as a partner, joint
venturer, stockholder or investor, creditor, principal, agent, advisor,
employee, officer, director, licensor, licensee, salesman, broker or
representative, for any “Person” (defined as any individual, corporation
(including any non-profit corporation), general, limited or limited liability
partnership, limited liability company, joint venture, estate, trust,
association, organization, or other entity or governmental body), or through any
agency or by any other means whatsoever) engage in the Business of the Company
or any Subsidiary, except for on behalf of the Company or its affiliates. For
purposes of the foregoing, the “Business of the Company,” from time to time
means the Company’s business as is described in Part I, Item 1 (“Description of
Business”) of the Company’s then most recent Annual Report on Form 10-K filed
with the United States Securities and Exchange Commission, and the term
“Subsidiary” means a corporation or other entity that is at least majority
owned, directly or indirectly, by the Company.

 

(b) No Interference. Employee shall not take any action to interfere with the
relationships between the Company and its Affiliates, on the one hand, and their
customers on the other, during the Non-Compete Period.

 



 

 

 

(c) Indirect Competition. Employee further agrees that, during the Non-Compete
Period, he shall not, directly or indirectly, assist or encourage any other
Person in carrying out, directly or indirectly, any activity that would be
prohibited by the foregoing provisions of this Section 8 if such activity were
carried out by Employee.

 

(d) No Solicitation. Employee agrees that during the Non-Compete Period, he will
not, directly or indirectly, on behalf of himself or any other Person, solicit
the hiring of or hire, on any basis, any Person employed by the Company or its
Affiliates at the time of such solicitation.

 

9.              Reasonable Restriction; Limits on Enforcement.

 

(a) The parties hereto agree that the restrictions on the activities and
business of Employee provided for in this Agreement, and the duration and
territorial scope thereof, are, under all circumstances, reasonable and
necessary to safeguard the interests of the Company and its Affiliates and to
protect the goodwill acquired pursuant thereto.

 

(b) If any court of competent jurisdiction shall refuse to enforce any or all of
the provisions hereof because the time limit applicable thereto is deemed
unreasonable, it is expressly understood and agreed that such provisions shall
not be void, but that for the purpose of such proceedings and in such
jurisdiction such time limitation shall be deemed to be reduced to the extent
necessary to permit enforcement of such provisions.

 

(c) If any court of competent jurisdiction shall refuse to enforce any or all of
the provisions hereof because they are more extensive (whether as to
geographical area, scope of business or otherwise) than is deemed reasonable, it
is expressly understood and agreed that such provisions shall not be void, but
that for the purpose of such proceedings and in such jurisdiction, the
restrictions contained herein (whether as to geographic area, scope of business
or otherwise) shall be deemed to be reduced to the extent necessary to permit
enforcement of such provisions.

 

(d) The existence of any claim or cause of action by Employee or any other
Person against the Company or its Affiliates shall not constitute a defense to
the enforcement of any provision hereof.

 

(e) Employee expressly stipulates and agrees that this Agreement shall be
construed in a manner which renders its provisions valid and enforceable to the
maximum extent (not exceeding its express terms) permissible under applicable
law.

 

10.            Confidential Information.

 

(a) For purposes of this Section 10, the term “Confidential Information” means,
in addition to its meaning under applicable law, information which is not
generally known in the Company’s industry and which is proprietary to the
Company and which is subject to efforts by the Company to maintain its
confidentiality, including (i) trade secret information about the Company, its
customers and its products, and (ii) information relating to the business of the
Company as conducted at any time within the previous five (5) years or
anticipated to be conducted by the Company, and to any of its past, current or
anticipated products, including, without limitation, information about the
Company’s purchasing, accounting, marketing, selling, or servicing.
“Confidential Information” shall not include information that is, or thereafter
by legal means becomes, lawfully available from public sources or any
information that is required by a law or any competent administrative agency or
judicial authority to be disclosed, or the disclosure of which is otherwise
reasonably necessary or appropriate in connection with performance by Employee
of his duties under this Agreement.

 



 

 

 

(b) Employee shall not, either during the term of this Agreement or for a period
one (1) year following the expiration or termination of this Agreement, use
Confidential Information for any purpose other than the performance of his
duties and responsibilities under this Agreement or disclose any Confidential
Information to any Person not employed by the Company except with the prior
written authorization of the Company or as may be necessary for Employee to
perform his duties hereunder and shall exercise prudence and the same degree of
care taken by the Company to safeguard and protect, and to prevent the
unauthorized disclosure of, all such Confidential Information.

 

(c) Upon expiration or termination of this Agreement, Employee shall turn over
to a designated representative of the Company all property in Employee’s
possession and custody and belonging to the Company and all tangible embodiments
of Confidential Information. Employee shall not retain any copies or
reproductions of correspondence, memoranda, reports, notebooks, drawings,
photographs or other documents relating in any way to the affairs of the Company
and containing Confidential Information which came into Employee’s possession at
any time during the term of this Agreement.

 

11.            Inventions and Innovations. Employee agrees to communicate to the
Company, promptly and fully, and to assign to the Company, all inventions, trade
secrets, and technical or business innovations, and all worldwide intellectual
property rights therein, developed or conceived solely by Employee, or jointly
with others, while employed by the Company, which were developed on the time of
the Company or in reliance on Confidential Information. Employee further agrees
to execute all necessary papers and otherwise to assist the Company, at the
Company’s sole expense, to obtain patents or other legal protection as the
Company deems fit, and to assist in perfecting in the Company all rights granted
to it hereunder. Both the Company and Employee intend that all original works of
authorship created by Employee while working in the employ of the Company will
be works for hire within the meaning of applicable copyright laws and will be
the sole and exclusive property of the Company.

 

12.            Third Party Beneficiaries. Employee acknowledges and agrees that
the covenants contained in Sections 8 through 11 hereof are expressly intended
to benefit the Company and all of its Affiliates, and that for purposes of such
sections the term “Company” shall include all of Company’s Affiliates.

 

13.            Survival. The covenants and agreements of the Employee set forth
in Sections 8 through 12 shall remain in effect and survive the termination of
this Agreement for the respective periods set forth therein.

 

14.            Waiver. No waiver of any term, condition or covenant of this
Agreement shall be deemed to be a waiver of subsequent breaches of the same or
other terms, covenants or conditions hereof.

 

15.            Amendment. This Agreement may not be amended, altered or modified
except by a written agreement between the parties hereto.

 

16.            Assignability. Employee may not assign this Agreement to any
third party for whatever purpose without the express written consent of the
Company, other than as specifically authorized herein. The Company may not
assign this Agreement to any third party without the express written consent of
Employee except by operation of law, or through merger, liquidation,
recapitalization or sale of all or substantially all of the assets of the
Company, provided that the Company may assign this Agreement at any time to an
Affiliate of the Company.

 



 

 

 

17.            Invalidity. In the event part or any portion of this Agreement is
determined in a legally binding manner to be invalid and unenforceable, the
parties agree that this Agreement as so construed shall remain in force and
effect between them and applied as if the offending part or portion did not
comprise an element hereof.

 

18.            Severability. If any particular provision of this Agreement shall
be determined to be invalid or unenforceable, the parties expressly authorize
the court or other tribunal making such a determination to edit the invalid or
unenforceable provision to allow this Agreement, and the provisions thereof, to
be valid and enforceable to the fullest extent allowed by applicable law.

 

19.            Entire Agreement. This Agreement contains the entire agreement of
the parties relative to the subject matter of this Agreement and there is no
provision, condition or understanding relative to the employment of Employee
outside this Agreement.

 

20.            Notices. Any notice required to be given hereunder shall be duly
and properly given, effective as of the date of mailing, if mailed postage
prepaid to either party at the addresses set forth below, or to such other
address as such party may subsequently notify to the other.

 

If to Employee: Kyle Guse     If to Company:  

21.            Governing Law. This Agreement shall be governed by and construed
under the internal laws of the State of Washington, without regard to the
principles of comity and/or the applicable conflicts of laws of any state that
would result in the application of any laws other than the State of Washington.

 

22.            Jurisdiction & Arbitration. The validity, performance and
interpretation of the Agreement shall be governed by the laws of the State
Washington, without regard to its conflicts of law rules. Any dispute or claim
arising under or with respect to this Agreement, which is incapable of
resolution, will be resolved by arbitration before one (1) arbitrator in
Seattle, Washington, in accordance with the Rules for Commercial Arbitration of
the American Arbitration Association ("AAA"). The appointing agency shall be the
AAA and the arbitrator shall apply Washington State law to both interpret this
Agreement and fashion an award.

 

23.            Tax Matters.

 

(a) The parties intend that this Agreement be administered in accordance with
Section 409A of the Code. To the extent that any provision of this Agreement is
ambiguous as to its compliance with, or exemption from, Section 409A of the
Code, the provision will be read in such a manner so that all payments hereunder
either comply with, or are exempt from, Section 409A of the Code. The Parties
agree that this Agreement may be amended as reasonably requested by either
Party, and as may be necessary to fully comply with Section 409A of the Code and
all related rules and regulations in order to preserve the payments and benefits
provided hereunder without additional cost to either party. The Company makes no
representation or warranty and will have no liability to Employee or any other
person if any provisions of this Agreement are determined to constitute deferred
compensation subject to Section 409A of the Code but do not satisfy an exemption
from, or the conditions of, such Section.

 



 

 

 

(b) Anything in this Agreement to the contrary notwithstanding, if at the time
of Employee’s “separation from service” within the meaning of Section 409A of
the Code, the Company determines that Employee is a “specified employee” within
the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent any
payment or benefit that Employee becomes entitled to under this Agreement on
account of his separation from service would be considered deferred compensation
subject to the 20 percent additional tax imposed pursuant to Section 409A(a) of
the Code as a result of the application of Section 409A(a)(2)(B)(i) of the Code,
such payment shall not be payable and such benefit shall not be provided until
the date that is the earlier of (A) six months and one day after Employee’s
separation from service or (B) Employee’s death. If any such delayed cash
payment is otherwise payable on an installment basis, the first payment shall
include a catch-up payment covering amounts that would otherwise have been paid
during the six-month period but for the application of this provision, and the
balance of the installments will be payable in accordance with their original
schedule.

 

(c) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon Employee’s
termination of employment, then such payments or benefits shall be payable only
upon Employee’s “separation from service.” The determination of whether and when
a separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A 1(h).

 

(d) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by Employee during
the time periods set forth in this Agreement. All reimbursements shall be paid
as soon as administratively practicable, but in no event shall any reimbursement
be paid after the last day of the taxable year following the taxable year in
which the expense was incurred. The amount of in-kind benefits provided or
reimbursable expenses incurred in one taxable year shall not affect the in-kind
benefits to be provided or the expenses eligible for reimbursement in any other
taxable year. Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

 

24.            Counterparts and Electronic Signatures. This Agreement may be
executed in two or more counterparts and by facsimile or any electronic means,
each of which shall be deemed an original but all of which together shall
constitute one and the same Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of May 18, 2016.

 

 

COMPANY:   EMPLOYEE:       Atossa Genetics Inc.           By: /s/ Steven C. Quay
  By: /s/ Kyle Guse   Steven C. Quay     Kyle Guse  

Chief Executive Officer and President

   

 

 

 

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]

 

 

